DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Regarding claim 16, Applicants argue that Lee fails to disclose “wherein the use range includes multiple pixels, all of the multiple pixels being contiguously positioned, when the use range is controlled to be the second maximum range” because “Lee discloses using reference sample lines that are separated from each other such as sample lines 0, 1, and 3 as shown in Fig.11.” Examiner respectfully disagrees. Claim 16 fails to define exact use range and states that pixels of the use range are contiguously positioned. Lee discloses several maximum use range, i.e. sample lines 0, 1, and 3, wherein all multiple pixels within each sample lines are contiguously positioned.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-19, 23, 25-27, and 29-33 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lee (US 2021/0006799).
Regarding claim 16, Lee discloses 
a video encoding or decoding apparatus comprising: 
a memory storing instructions (¶301 memory for storing program instruction); and 
one or more processors configured to execute the instructions to:
to control a use range of an image for use in intra-prediction for a block to be processed, based on a relationship between a position of the block to be processed (¶155 determining the number of reference sample lines or position of the reference sample lines based on intra prediction mode and position of the current block, wherein the position of the current block is also affected by whether current block is position near a boundary of the CTU) to be equal to or less than a first maximum range for the intra-prediction beyond an end portion of a coding tree unit in a predetermined direction, the coding tree unit including the block to be processed (¶155 setting range to be number of reference sample line candidates as 1, which is the first max range), and 
control, when the use range is not controlled to be equal to or less than the first maximum range, the use range to be a second maximum range larger than the first maximum range (¶155 setting number of reference sample line candidates as 3, larger than the first max range),
wherein the use range includes multiple pixels, all of the multiple pixels being contiguously positioned, when the use range is controlled to be the second maximum range (Fig.12 and ¶155 all multiple pixels within each sample lines are contiguously positioned). 

Regarding claim 18, Lee discloses wherein difference between the first and second maximum ranges is a value larger than one sample (¶155 difference between first and second max range is 2 samples).

Regarding claim 19, Lee discloses wherein the one or more processors are configured to execute the instructions to control, in case of a predetermined condition, the use range to be a fixed value (¶155 fixed reference line based on the location of current block).

Regarding claims 23, 25-26, and 32, method claims 23, 25-26, and 32 are drawn to the method corresponding to the apparatus of using same as claimed in claims 16, 18-19, and 31. Therefore method claims 23, 25-26, and 32 correspond to apparatus claims 16, 18-19, and 31, and are rejected for the same reasons of anticipation as used above.

Regarding claims 27, 29-30, and 33, claims 27, 29-30, and 33 have limitations similar to those treated in the above rejection of claims 16, 18-19, and 31, and are met by the references as discussed above. Claims 27, 29-30, and 33 however also recite the following limitations:
A non-transitory computer readable recording medium storing a program that causes a processor to execute a video encoding or decoding process (¶301).

Regarding claim 31, Lee disclose wherein all of the multiple pixels included in the use range are adjacent to each other (Fig.12 and ¶155 all multiple pixels within each sample lines are contiguously positioned).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486                                                                                                                                                                                            /JOON KWON/Examiner, Art Unit 2486